Citation Nr: 0106480	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-22 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The deceased veteran had verified service from May 1956 to 
July 1978.  The appellant is the deceased veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


REMAND

The Board observes that recently-enacted legislation 
eliminated the concept of a well-grounded claim, enhanced 
VA's duty to assist a veteran in developing the facts 
pertinent a claim before VA, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new legislation requires, in part, that the Secretary of 
VA make reasonable efforts to obtain relevant records that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  If the Secretary is 
unable to obtain all of the relevant records, the Secretary 
is to notify the claimant that the Secretary is unable to 
obtain the records and is to state the efforts that were 
taken to obtain those records and describe any further action 
that the Secretary will take with respect to the claim.

The Board finds that a remand to attempt to obtain additional 
medical records, which have been identified by the veteran, 
must be made prior to the Board's adjudicating the claims.  
Specifically, the Certificate of Death reflects that the 
veteran died in May 1998 at the age of 59.  The immediate 
cause of death was acute coronary thrombosis left anterior 
descending due to coronary arteriosclerosis.  An autopsy was 
performed to determine the cause of death.  The autopsy 
report is not included in the terminal medical records from 
Rideout Memorial Hospital, and thus it is not a part of the 
veteran's claims file.

Moreover, a review of the record reflects that the veteran 
retired from service in 1978, after 22 years of active 
service; and that the veteran's service medical were 
initially requested in August 1978, approximately one 
following his retirement from service.  As such, the Board 
determines that another request for the service medical 
record should be made in order to ascertain whether all 
available medical records have been associated with the 
veteran's file.

Additionally, in November 1999, the appellant requested a 
personal hearing before a Hearing Officer.  The appellant 
informed the RO in October 2000 that she would not be 
available for the hearing scheduled on October 11, 2000 due 
to surgery.  The statement is silent as to whether the 
appellant planned to reschedule.  The representative's 
January 2001 statement to the appellant reflects that the 
appellant desired a hearing at a later date.  Accordingly, 
this matter is referred to the RO for appropriate action.

To ensure full compliance with the duty to assist, notice, 
and due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should contact the appellant 
to determine whether she still desires a 
personal hearing.  If the appellant 
should decline a hearing, a notation to 
that effect should be associated with the 
claims folder.  

2.  After securing any necessary 
authorizations, the RO should obtain a 
copy of the veteran's autopsy report from 
Rideout Memorial Hospital.  If no 
response is returned, a notation to that 
effect should be associated with the 
claims folder.  

3.  Through official channels, the RO 
should make another attempt to secure the 
deceased veteran's service medical 
records, to include a copy of the report 
of medical examination completed for 
purposes of retirement from active 
service in 1978.  If the search is 
negative, a statement from the 
corresponding service department should 
be associated with the claims folder.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

If the determination remains adverse to the appellant, the RO 
should then furnish the appellant and her representative a 
supplemental statement of the case containing notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

 


